DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel et al., US 2008/0066435 A1.
Regarding claim 1, Engel teaches a filter cartridge 3, which reads on the “air filter.”  See Engel Fig. 5, [0038].  
The filter cartridge 3 comprises an end cap 35, which reads on the “filter flange.”  See Engel Fig. 5, [0046].  The structure of the end cap 35 reads on the “tray.”  Id. at Fig. 5, [0055].  The bottom surface of the end cap 35 reads on the “lower clamping surface” and the upper surface reads on the “second surface opposite the lower clamping surface.”  Id. at Fig. 6.  Note that the limitation describing the lower surface as a “clamping” surface fails to patentably distinguish over the prior art, because “clamping” describes the intended use rather the structure of the lower surface.  See MPEP 2114(II).  The end cap 35 also comprises a seal member 60, which comprises a curved end 60z at the outer edge, which projects upwardly and surrounds the inner section 35a.  See Engel Fig. 16, [0081].  The curved end 60z reads on the “upwardly-projecting edge surrounding the second surface of the tray.”  See Engel Fig. 6, [0055].  The end cap 35 forms a central aperture 39, which reads on the “central aperture.”  Id. at Fig. 5, [0046]. 
The filter cartridge 3 also comprises:
Another end cap 36, which reads on the “end cap.”  See Engel Fig. 5, [0046];
A media pack 30 located between the bottom of the end cap 35 (the “lower clamping surface”) and the end cap 36.  See Engel Fig. 6, [0044].  The media pack 30 reads on the “filter element”; and
The portion of the seal member 60 that surrounds the media pack 30 reads on the “gasket.”  See Engel Fig. 16, [0081].  It is concentric with the central aperture 39 and located inward curved end 60z (the “upwardly-projecting edge of the tray”), as seen in Fig. 16.
The side of the end cap 35, on the left-hand side of line 6–6, seen in Fig. 5, reads on the “first lateral side.”  See Engel Fig. 5.  The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “first clamping depression” and the other depression reads on the “second clamping depression.”  They are linearly aligned along the left-hand side of the end cap 35, as seen in Fig. 5.  The two depressions are offset along the left-hand side of the end cap 35, as seen in Fig. 5.  
The side of the end cap 35, on the right-hand side of line 6–6, seen in Fig. 5, reads on the “second lateral side.”  See Engel Fig. 5. The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “third clamping depression” and the other depression reads on the “fourth clamping depression.”  They are linearly aligned along the right-hand side of the end cap 35, as seen in Fig. 5.  The two depressions are offset along the right-hand side of the end cap 35, as seen in Fig. 5.  Note that the limitations describing the depressions as being “clamping” depressions fail to patentably distinguish over the prior art, because “clamping” describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
The four depressions form projections 77 on the upper surface of the end cap 35 (the “second surface of the tray”), which read on “respective raised surface features on the second surface of the tray.”

    PNG
    media_image1.png
    878
    1066
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    581
    950
    media_image2.png
    Greyscale


Regarding claim 7, Engel teaches a filter cartridge 3, which reads on the “air filter.”  See Engel Fig. 5, [0038].  
The filter cartridge 3 comprises an end cap 35, which reads on the “filter flange.”  See Engel Fig. 5, [0046].  The structure of the end cap 35 reads on the “tray.”  Id. at Fig. 5, [0055].  The bottom surface of the end cap 35 reads on the “lower clamping surface” and the upper surface of the end cap 35 reads on the “second surface opposite the lower clamping surface.”  Id. at Fig. 6.  Note that the limitation describing the lower surface as a “clamping” surface fails to patentably distinguish over the prior art, because “clamping” describes the intended use rather the structure of the lower surface.  See MPEP 2114(II). The flange 35 also comprises a seal member 60, which comprises a curved end 60z at the outer edge, which projects upwardly and surrounds the end cap 35.  See Engel Fig. 16, [0081].  The curved end 60z reads on the “upwardly-projecting edge surrounding the second surface of the tray.”  See Engel Fig. 6, [0055].  The end cap 35 forms a central aperture 39, which reads on the “central aperture.”  Id. at Fig. 5, [0046]. 
The filter cartridge 3 also comprises:
Another end cap 36, which reads on the “end cap.”  See Engel Fig. 5, [0046];
A media pack 30 located between the bottom of the inner section 35a (the “lower clamping surface”) and the end cap 36.  See Engel Fig. 6, [0044].  The media pack 30 reads on the “filter element”; and
The portion of the seal member 60 that surrounds the media pack 30 reads on the “gasket.”  See Engel Fig. 16, [0081].  It is concentric with the central aperture 39 and located inward curved end 60z (the “upwardly-projecting edge of the tray”), as seen in Fig. 16.
The side of the end cap 35, on the left-hand side of line 6–6, seen in Fig. 5, reads on the “first lateral side.”  See Engel Fig. 5.  The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “first clamping depression.”
The side of the end cap 35, on the right-hand side of line 6–6, seen in Fig. 5, reads on the “second lateral side.”  See Engel Fig. 5. The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “second clamping depression.”  
The four depressions form projections 77 on the upper surface of the end cap 35 (the “second surface of the tray”).  See Engel Fig. 6, [0072].  The projection 77 associated with the “first clamping depression” reads on the “first raised surface feature.”  The projection associated with the “second clamping depression” reads on the “second raised surface feature.”

    PNG
    media_image3.png
    1066
    1022
    media_image3.png
    Greyscale


Regarding claim 8, Engel the end cap 35 in Engel (the “flange”) includes a first end extending between the first and second lateral sides, which is at one end of line 6–6, as seen in Fig. 5.  The end cap 35 also includes a second end extending between the first and second lateral sides, which is at the other end of line 6–6.  The end cap 35 also comprises a “handle depression formed in the lower clamping surface and adjacent at least one of the first end and the second end”—which is the depression under either of the projections 77 that do not correspond to the “first raised surface feature” or the “second raised surface feature.”  The projection of this depression reads on the “further raised surface feature on the second surface of the tray.”

    PNG
    media_image4.png
    1073
    1257
    media_image4.png
    Greyscale

Regarding claim 13, Engel teaches a filter cartridge 3, which reads on the “air filter.”  See Engel Fig. 5, [0038].  
The filter cartridge 3 comprises an end cap 35, which reads on the “filter flange.”  See Engel Fig. 5, [0046].  The structure of the end cap 35 reads on the “tray.”  Id. at Fig. 5, [0055].  The bottom surface of the end cap 35 reads on the “lower clamping surface” and the upper surface of the end cap 35 reads on the “second surface opposite the lower clamping surface.”  Id. at Fig. 6.  Note that the limitation describing the lower surface as a “clamping” surface fails to patentably distinguish over the prior art, because “clamping” describes the intended use rather the structure of the lower surface.  See MPEP 2114(II). The end cap 35 also comprises a seal member 60, which comprises a curved end 60z at the outer edge, which projects upwardly and surrounds structure of the end cap 35.  See Engel Fig. 16, [0081].  The curved end 60z reads on the “upwardly-projecting edge surrounding the second surface of the tray.”  See Engel Fig. 6, [0055].  The end cap 35 forms a central aperture 39, which reads on the “central aperture.”  Id. at Fig. 5, [0046]. 
The filter cartridge 3 also comprises:
Another end cap 36, which reads on the “end cap.”  See Engel Fig. 5, [0046];
A media pack 30 located between the bottom of end cap 35 (the “lower clamping surface”) and the end cap 36.  See Engel Fig. 6, [0044].  The media pack 30 reads on the “filter element”; and
The portion of the seal member 60 that surrounds the media pack 30 reads on the “gasket.”  See Engel Fig. 16, [0081].  It is concentric with the central aperture 39 and located inward curved end 60z (the “upwardly-projecting edge of the tray”), as seen in Fig. 16.
The side end cap 35, on the left-hand side of line 6–6, seen in Fig. 5, reads on the “first lateral side portion.”  See Engel Fig. 5.  The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “first clamping depression” and the other depression reads on the “second clamping depression.”  
The side of the end cap 35, on the right-hand side of line 6–6, seen in Fig. 5, reads on the “second lateral side portion.”  See Engel Fig. 5. The bottom surface of the end cap 35 (the “lower clamping surface”) on this side includes two depressions, which are the underside of the two projections 77 on this side.  See Engel Figs. 5–6, [0076].  One of the depressions reads on the “third clamping depression” and the other depression reads on the “fourth clamping depression.”  Note that the limitations describing the depressions as being “clamping” depressions fail to patentably distinguish over the prior art, because “clamping” describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
The four depressions form projections 77 on the upper surface of the end cap 35 (the “second surface of the tray”).  See Engel Fig. 6.  Each projection 77 reads on one of the four “raise surface” features described in claim 13.  


    PNG
    media_image5.png
    1044
    1314
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., US 2008/0066435 A1.
Regarding claims 2 and 14, the end cap 35 in Engel (the “flange”) includes a first end extending between the first and second lateral sides, which is at one end of line 6–6, as seen in Fig. 5.  The end cap 35 also includes a second end extending between the first and second lateral sides, which is at the other end of line 6–6.  
Engel differs from claims 2 and 14 because it does not explicitly disclose a handle depression and raised surface feature adjacent to the first or second end.
But Engel teaches that the first and second ends comprise an inset 72.  See Engel Fig. 5, [0072].  Engel also teaches that each inset 72 will be associated with a projection 77.  Id. at [0073].  Therefore, while it is not illustrated in Fig. 5, it would have been either end of the end cap 35 to have a projection 77 in the location where the inset 72 are positioned.  The depression on the underside of either projection would read on the “handle depression.”  The structure of either projection would read on the “further raised surface feature.” 

    PNG
    media_image6.png
    1063
    960
    media_image6.png
    Greyscale


Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., US 2008/0066435 A1 in view of Jackson, US 2015/0052865 A1.
Regarding claims 5, 11 and 17, Engel teaches the limitations of claims 1, 7 and 13 as explained above.
Engel differs from claims 5, 11 and 17 because it fails to disclose that the media pack 30 (the “filter element”) is glued to the bottom of the end cap 35 (the “lower clamping surface”).
But Jackson teaches that a filter element 102 comprising a top end cap 114, a bottom end cap 115 and a filter media 112, where the end caps 114, 115 are attached to the filter media 112 through a variety of mechanisms including with glue or mechanical attachment.  See Jackson [0025].
It would have been obvious to glue to the end cap 35 of Engel to the media pack 30, because this is a conventional method for attaching an end cap of a filter element to the filter media.
Regarding claims 6, 12 and 18, the filter cartridge 3 comprises a plurality of bands (bead arrangement 34) surrounding the media pack 30 (the “filter element”).  See Engel Fig. 5, [0045].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,000,793. Although the claims at issue are not identical, they are not patentably distinct from each other, at least because claim 2 of the ’793 patent reads on claim 1 of instant application.
Claims 1–18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–14 of U.S. Patent No. 10,821,391. Although the claims at issue are not identical, they are not patentably distinct from each other, at least because claim 1 of the ’391 patent reads on independent claim 7 of instant application.  It is noted that claim 1 of the ’391 patent does not disclose that its filter element comprises an end cap, a central aperture and a gasket concentric with the central aperture.  But Fig. 6 of the ’391 patent shows the filter element with an end cap 46, central aperture 54 and concentric gasket 56.  Therefore, it would have been obvious for the filter element of claim 1 of the ’391 patent to have these features.  See MPEP 804(II)(B)(2)(a) (“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”).
Allowable Subject Matter
Claims 3, 4, 9, 10, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming the issues above are resolved.
Claim 3 requires that the handle depression extends from the first clamping depression to the third clamping depression.
In Engle, the projections 77, and corresponding depressions, do not extend from one to the other, as seen in Fig. 5.  Therefore, Engle does not teach this feature.
Claims 9 and 15 are allowable for reasons similar to claim 3.
Claims 4, 10 and 16 are allowable because they depend from claims 3, 9 or 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776